Citation Nr: 1629499	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1957 to May 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Portland, Oregon, Regional Office (RO) which denied an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling.  In June 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  In January 2009, the RO, in pertinent part, established service connection for asbestosis; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of June 9, 2008.  In January 2009, the Veteran was informed in writing of the rating decision and his appellate rights.  

2.  In February 2009, the Veteran submitted a notice of disagreement (NOD) with the effective date assigned for the award of service connection for asbestosis.  In March 2010, the RO issued a statement of the case (SOC) to the Veteran.  In August 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  

3.  In December 2010, the RO determined that the Veteran's August 2010 Appeal to the Board (VA Form 9) from the denial of an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling was untimely.  The Veteran was informed in writing of the rating decision and his appellate rights in December 2010.  

4.  The Veteran did not submit a NOD with the December 2010 RO determination.  

5.  In February 2011, the Veteran submitted a claim for an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling have not been met.  38 U.S.C.A. § 7105(d)(5) (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  


II.  Earlier Effective Date

In January 2009, the RO, in pertinent part, established service connection for asbestosis; assigned a 100 percent schedular evaluation for that disability; and effectuated the award as of June 9, 2008.  In January 2009, the Veteran was informed in writing of the rating decision and his appellate rights.  In February 2009, the Veteran submitted a NOD with the effective date assigned for the award of service connection for asbestosis.  In March 2010, the RO issued a SOC to the Veteran.  In August 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  The Board notes that this appeal was not with a year of the January 2009 rating decision or within 60 days of issuance of the SOC.

In December 2010, the RO determined that the Veteran's August 2010 Appeal to the Board (VA Form 9) from the denial of an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling was untimely.  The Veteran was informed in writing of the RO's adverse determination and his appellate rights in December 2010.  He did not submit a NOD with the December 2010 RO determination and it became final.  

In February 2011, the Veteran submitted a claim for an effective date prior to June 9, 2008, for the award of service connection for asbestosis evaluated as 100 percent disabling.  However, the earlier rating decisions became final.  The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence, the proper disposition of this appeal is dismissal.  Unfortunately, the Veteran's request for an earlier effective date must be dismissed.  38 U.S.C.A. § 7105 (d)(5).  




ORDER

The issue of entitlement to an effective date prior to June 9, 2008, for the award of 
service connection for asbestosis evaluated as 100 percent disabling is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


